DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the presence of the term “type” after shoe renders the claim indefinite because it is unclear what elements other that shoes are within the scope of the term “shoe-type” and there is no definition in the specification. Although Applicant’s specification such as at [0012] discloses the shoe-type device can, in at least some embodiments, comprise a sole portion, it is unclear if this is required for all embodiments, or if this is the minimum amount of structure required without any kind of top or securing means as is usually present on conventional shoes so that the soles move with a user as they walk. To further prosecution, the “shoe-type device” will be considered as any structure configurable for placement on or around the foot.
Claims 2 – 19, 21 – 23, 25 – 26, and 28 – 29 are rejected for depending from claims 1, 20, 24, and 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 20 – 22 and 27 - 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040173220 A1 to Harry, et al. (cited by Applicant, hereinafter Harry).
Regarding claim 20, Harry anticipates a method of operating a shoe-type device to provide a stimulus to a user [abstract], the method comprising:
receiving, from a terminal device, sensory threshold information of the user (stimulation parameters derived from the sensory threshold) [0045], the sensory threshold information determined via a sensory threshold test [abstract, 0044 - 0045]; and
controlling a plurality of vibrators (81) included in the shoe-type device based on the sensory threshold information to provide the stimulus to the user [0044 – 0045, 0115].

Regarding claim 21, Harry anticipates the method of claim 20, further comprising determining the sensory threshold value for each of a forefoot and a rearfoot of the left foot of the user (by selectively activating stimulation vibrational actuators (81) for the forefoot and rearfoot) [abstract, 0115, 0131, 0151] (Fig 2a), and a forefoot and a rear foot of the right foot of the user (by selectively activating stimulation vibrational actuators (81) for the forefoot and rearfoot) [abstract, 0115, 0131, 0151] (Fig 2a).

Regarding claim 22, Harry anticipates the method of claim 20, wherein the sensory threshold test includes,
a first test to determine a reference sensory threshold value (at an initial value) for a foot of the user based on a input received from the user [0142], and
a second test to determine a final sensory threshold value (conditional optimality) for the foot of the user based on the reference sensory threshold value [0142].

Regarding claim 27, Harry anticipates a shoe-type device [abstract] comprising:
At least one vibrator (81) configured to generate a vibration [0115] (Fig 8a).
a communication device (connector 83) configured to receive, from a terminal device, sensory threshold information of a user (stimulation parameters derived from the sensory threshold) [0045, 0116], the sensory threshold information determined via a sensory threshold test [abstract, 0044 - 0045]; and
a controller configured to control the at least one vibrator to generate the vibration based on the sensory threshold information [0116, 0128] (Fig 12).

Regarding claim 28, Harry anticipates the method of claim 27, wherein the sensory threshold test includes,
a first test to determine a reference sensory threshold value (at an initial value) for a foot of the user based on a input received from the user [0142], and
a second test to determine a final sensory threshold value (conditional optimality) for the foot of the user based on the reference sensory threshold value [0142].

Regarding claim 29, Henry anticipates the method of claim 27, wherein the at least one vibrator is configured to generate the vibration such that an intensity of the vibration less than a sensory threshold (subthreshold) of the user wearing the shoe-type device determined based on the sensory threshold information [0098, 0149].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 5, 10 – 11, 17, and 23 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harry.
Regarding claim 1, Harry teaches a method of sensory threshold information for a shoe-type device worn by a user [abstract], the method comprising:
instructing the shoe-type device to provide a stimulus to the user during a sensory threshold test [abstract, 0045];
determining the sensory threshold information of the user based on an input from the user received in response to providing the stimulus to the user during the sensory threshold test [0044]; and
transmitting stimulation parameters based on the sensory threshold information to the shoe-type device [0045].
However, Harry does not explicitly teach transmitting the sensory threshold information to the shoe-type device.
However, it would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that this is not a patently differentiable difference, because one of ordinary skill in the art could interchangeably move the processing components that enable determination of the stimulation based on the sensory threshold information between the external computer and the shoe. 

Regarding claim 2, Harry teaches the method of claim 1, and Harry further teaches the determining of the sensory threshold information comprises:
determining a sensory threshold value for each of a left foot and a right foot of the user (by performing stimulation tests with stimulation devices on left and right sides) [0150].

Regarding 3, Harry teaches the method of claim 1, and Harry further teaches determining the sensory threshold value for each of a forefoot and a rearfoot of the left foot of the user (by selectively activating stimulation vibrational actuators (81) for the forefoot and rearfoot) [abstract, 0115, 0131, 0151] (Fig 2a), and a forefoot and a rear foot of the right foot of the user (by selectively activating stimulation vibrational actuators (81) for the forefoot and rearfoot) [abstract, 0115, 0131, 0151] (Fig 2a).

Regarding claim 4, Harry teaches the method of claim 1, wherein the determining of the sensory threshold information comprises:
performing a first test by instructing the shoe-type device to provide the stimulus to the user to determine a reference sensory threshold value (testing at an initial level) for a foot of the user based on the input from the user [0143]; and
performing a second test by instructing the shoe-type device to provide the stimulus to the user to determine a final sensory threshold value for the foot of the user (condition of optimality) based on the reference sensory threshold value [0143].

Regarding claim 5, Harry teaches the method of claim 4, wherein the performing the second test includes instructing the shoe-type device to provide the stimulus to the user such that a change in an intensity of the stimulus applied to the foot of the user during the second test over time is less than a change in the intensity of the stimulus applied to the foot of the user during the first test over time [claim 200].

Regarding claim 10, Harry teaches the method of claim 4, wherein the performing of the second test comprises:
repeatedly performing the second test to obtain a plurality of sensory threshold values [0143]; and
determining the final sensory threshold value (condition of optimality) based on the plurality of sensory threshold values [0143].

Regarding claim 11, Harry teaches the method of claim 4, wherein the performing of the first test comprises:
determining an intensity of a test vibration in a range between a minimum intensity and a maximum intensity ([0045], minimal or maximal signal to a final threshold); and
transmitting, to the shoe-type device, a control signal instructing the shoe-type device to apply the test vibration of the determined intensity to the foot of the user through a vibrator of the shoe-type device [0045].

Regarding claim 17, Harry teaches the method of claim 4, wherein the performing of the second test comprises:
determining an intensity of a test vibration based on the reference sensory threshold value [0142 – 0143]; and
transmitting, to the shoe-type device, a control signal instructing the shoe-type device to apply the test vibration of the determined intensity to the foot of the user through a vibrator of the shoe-type device [0045].

Regarding claim 23, Harry teaches the method of claim 1, and a non-transitory computer-readable medium (external computer) comprising computer readable instructions that, when executed by a computer, causes the computer to perform the method of claim 1 [0044].

Regarding claim 24, Harry teaches a terminal device (external computer) [abstract] comprising:
a communication device (inherent from the function of “adapted to communicate with the controller [of a shoe-type device]”) configured to communicate with a shoe-type device worn by a user [abstract, 0044, 0115] (Fig 8a); and
a processor (inherently required to perform various functions such as “selects bias signal parameters to test based on responses of the subject) [0044 – 0045] configured to, instruct the shoe-type device to provide a stimulus to the user during sensory threshold test [0044 - 0045], determine sensory threshold information of the user based on an input from the user received in response to providing the stimulus to the user during the sensory threshold test [0044 - 0045].
However, Harry does not teach transmit, via the communication device, the sensory threshold information to the shoe-type device.
However, it would be obvious to one of ordinary skill in the art that this is not a patently differentiable difference, because one of ordinary skill in the art could interchangeably move the processing components that enable determination of the stimulation based on the sensory threshold information between the external computer and the shoe.

Regarding claim 25, Harry teaches the terminal device of claim 24, and Harry further teaches the processor is configured to determine the sensory threshold information by determining, through the sensory threshold test, a sensory threshold value for each of a forefoot and a rearfoot of the left foot of the user (by selectively activating stimulation vibrational actuators (81) for the forefoot and rearfoot) [abstract, 0115, 0131, 0151] (Fig 2a), and a forefoot and a rear foot of the right foot of the user (by selectively activating stimulation vibrational actuators (81) for the forefoot and rearfoot) [abstract, 0115, 0131, 0151] (Fig 2a).

Regarding claim 26, Harry teaches the method of claim 24, wherein the determining of the sensory threshold information comprises:
performing a first test by instructing the shoe-type device to provide the stimulus to the user to determine a reference sensory threshold value (testing at an initial level) for a foot of the user based on the input from the user [0143]; and
performing a second test by instructing the shoe-type device to provide the stimulus to the user to determine a final sensory threshold value for the foot of the user (condition of optimality) based on the reference sensory threshold value [0143].

Claim(s) 6 – 9 and 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of US 20110313314 A1 to Gefen.
Regarding claim 6, Harry teaches the method of claim 4, and Harry further teaches the performing of the first test comprises:
transmitting, to the shoe-type device, a control signal instructing the shoe-type device to apply a test vibration to a current sole portion among a plurality of sole portions of the foot of the user [0131];
However, Harry does not specifically teach receiving an input from the user indicating a selected one of the plurality of sole portions; and
determining whether the current sole portion corresponds to the selected one of the plurality of sole portions.
Geffen teaches receiving an input from the user indicating a selected one of the plurality of sole portions [0031]; and
determining whether the current sole portion corresponds to the selected one of the plurality of sole portions [0063].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Harry to have receiving an input from the user indicating a selected one of the plurality of sole portions; and
determining whether the current sole portion corresponds to the selected one of the plurality of sole portions, because doing so would help determine if a patient has neuropathy, as recognized by Geffen [abstract].

Regarding claim 7, Harry in view of Geffen teach the method of claim 6, and Harry further teaches randomly selecting a next sole portion (by providing a nondeterministic waveform to induce randomness) to receive the test vibration from among the plurality of sole portions [0093].
However, Harry does not explicitly disclose it does this in response to the current sole portion corresponding to the selected one of the plurality of sole portions.
Geffen teaches randomly selecting a next sole portion in response to the current sole portion corresponding to the selected one of the plurality of sole portions ([0061 – 0063], another sole portion can be selected randomly after it is determined a patient has correctly selected the current sole portion).

Regarding claim 8, Harry teaches the method of claim 6, however Harry does not teach transmitting, to the shoe-type device, a control signal instructing the shoe-type device to again apply the test vibration to the current sole portion, in response to the current sole portion not corresponding to the selected one of the plurality of sole portions.
Gefen teaches transmitting, to a shoe-type device, a control signal instructing the shoe-type device to apply a test vibration to a current sole portion and determining that a user has selected a current sole portion not corresponding to the selected one of the plurality of sole portions [0031].
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harry to have transmitting, to the shoe-type device, a control signal instructing the shoe-type device to again apply the test vibration to the current sole portion, in response to the current sole portion not corresponding to the selected one of the plurality of sole portions, because repeating the test after a user has incorrectly selected the current sole portion would predictably help verify if the patient merely made a mistake or if there is an actual physiological issue.

Regarding claim 9, Harry in view of Gefen teach the method of claim 8, and Harry further teach an initial intensity of the test vibration applied to the current sole portion is based on an intensity of the test vibration most recently applied to the current sole portion ([claim 200], a progressively decreasing stimulus can be applied, this requires providing a vibration of a lower intensity than a previous vibration).

Regarding claim 13, Harry teaches the method of claim 4, and Harry further teaches the performing of the first test comprises:
transmitting, to the shoe-type device, a control signal instructing the shoe-type device to apply a test vibration to a current sole portion among a plurality of sole portions of the foot of the user based on the reference sensory threshold value ([0131, 0138 - 0140], a test vibration can be applied based on a test at an initial level);
However, Harry does not specifically teach receiving an input from the user indicating a selected one of the plurality of sole portions; and
determining whether the current sole portion corresponds to the selected one of the plurality of sole portions.
Gefen teaches transmitting, to a shoe-type device, a control signal instructing the shoe-type device to apply a test vibration to a current sole portion and determining that a user has selected a current sole portion not corresponding to the selected one of the plurality of sole portions [0031].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Harry to have receiving an input from the user indicating a selected one of the plurality of sole portions; and
determining whether the current sole portion corresponds to the selected one of the plurality of sole portions, because doing so would help determine if a patient has neuropathy, as recognized by Geffen [abstract].

Regarding claim 14, Harry in view of Geffen teach the method of claim 13, and Harry further teaches randomly selecting a next sole portion (by providing a nondeterministic waveform to induce randomness) to receive the test vibration from among the plurality of sole portions [0093].
However, Harry does not explicitly disclose it does this in response to the current sole portion corresponding to the selected one of the plurality of sole portions.
Geffen teaches randomly selecting a next sole portion in response to the current sole portion corresponding to the selected one of the plurality of sole portions ([0061 – 0063], another sole portion can be selected randomly after it is determined a patient has correctly selected the current sole portion).

Regarding claim 15, Harry in view of Geffen teach the method of claim 13, however they do not teach transmitting, to the shoe-type device, a control signal instructing the shoe-type device to again apply the test vibration to the current sole portion, in response to the current sole portion not corresponding to the selected one of the plurality of sole portions.
Gefen teaches transmitting, to a shoe-type device, a control signal instructing the shoe-type device to apply a test vibration to a current sole portion and determining that a user has selected a current sole portion not corresponding to the selected one of the plurality of sole portions [0031].
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harry to have transmitting, to the shoe-type device, a control signal instructing the shoe-type device to again apply the test vibration to the current sole portion, in response to the current sole portion not corresponding to the selected one of the plurality of sole portions, because repeating the test after a user has incorrectly selected the current sole portion would predictably help verify if the patient merely made a mistake or if there is an actual physiological issue.

Regarding claim 16 Harry in view of Gefen teach the method of claim 15, and Harry further teach an initial intensity of the test vibration applied to the current sole portion is based on an intensity of the test vibration most recently applied to the current sole portion ([claim 200], a progressively decreasing stimulus can be applied, this requires providing a vibration of a lower intensity than a previous vibration).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of RU 2589543 C1 to Ino, et al. (hereinafter Ino).
Regarding claim 12, Harry teaches the method of claim 11, however Harry does not teach the determining of the intensity of the test vibration comprises:
increasing the intensity of the test vibration, in response to not receiving the input from the user.
Ino teaches increasing the intensity of a test vibration (bottom up method) [0015], in response to not receiving the input from the user (stimulus is applied until it is recognizable by the user) [0015, 0019].
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harry to have increasing the intensity of the test vibration, in response to not receiving the input from the user, because doing so would help quantify neuropathy using a well-known method for doing so, as recognized by Ino [0015]. 

Regarding claim 18, Harry teaches the method of claim 17, however Harry does not teach the determining of the intensity of the test vibration comprises:
increasing the intensity of the test vibration, in response to not receiving the input from the user.
Ino teaches increasing the intensity of a test vibration (bottom up method) [0015], in response to not receiving the input from the user (stimulus is applied until it is recognizable by the user) [0015, 0019].
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harry to have increasing the intensity of the test vibration, in response to not receiving the input from the user, because doing so would help quantify neuropathy using a well-known method for doing so, as recognized by Ino [0015]. 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of US 20150068069 A1 to Tran, et al. (hereinafter Tran).
Regarding claim 19, Harry teaches the method of claim 1, however Harry does not teach the transmitting of the sensory threshold information comprises:
transmitting the sensory threshold information to the shoe-type device via Bluetooth communication.
Tran teaches transmitting via Bluetooth communication [0049, 0083].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Harry to have transmitting the sensory threshold information to the shoe-type device via Bluetooth communication, because Bluetooth networks can handle transmissions to up to eight devices as recognized by Tran [0049], so a Bluetooth network could obviously handle the transmission requirements of the at least one shoe-type device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170266443 A1 is mentioned because it discloses a system and method for a shoe-type device for treating a patient based on their sensory threshold. US 20180085055 A1 is mentioned because it discloses a system and method for treating a patient based on their sensory threshold. US 20060178596 A1 and US 20080193905 A1 are mentioned because they disclose systems and methods for evaluating a sensory threshold of a patient’s foot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791